{¶ 46} In my view, a person doing business as a corporation is a non-sequitur.
The phrase is inherently ambiguous. Ordinarily, persons, even sole shareholders, are considered separate entities from corporations.Westrick v. Fish Boat, Inc. (May 22, 1981), Lucas App. No. L-80-245. Consequently, a person cannot "do business as" a corporation. Therefore, the use of "dba" cannot be a proper reflection of the intent of the parties. As a result, it is unclear as to what or whom the parties intended to designate as the named insured. Because another section of the policy indicates that the insured is the first named human being does not cure this inexactitude.
 {¶ 47} As the majority properly notes, ambiguities must be strictly construed against the insurer and in favor of the insured. Applying that rule, I would find that the named insured in this matter is the corporation, Hild Products Sales Co. I would then apply theScott-Pontzer analysis to the language of the policy.